Citation Nr: 0113881	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  00-07 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to special monthly death pension for the 
surviving spouse of the veteran by reason of being 
housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel



INTRODUCTION

The veteran served on active military duty from April 1951 to 
March 1953.  He died in July 1985, and the appellant is his 
widow.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an October 1999 rating 
decision of the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Buffalo, New York (hereinafter RO). 


FINDING OF FACT

The appellant is not substantially confined to her home or 
immediate premises.


CONCLUSION OF LAW

The criteria for special monthly death pension for the 
surviving spouse of the veteran due to being housebound, have 
not been met.  38 U.S.C.A. § 1541 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.23, 3.351 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran served on active military duty from April 1951 to 
March 1953.  He and the appellant were married at the time of 
his death in July 1985.  In October 1993, the appellant was 
granted VA death pension benefits.  

Private medical evidence from the appellant's attending 
physician dated in September 1999, concluded that the 
appellant was not "homebound," as she was able to leave the 
home without the assistance of another individual and without 
the aid of a supportive devise, such as crutches, a cane, and 
a walker.  However, the examiner stated that the appellant 
needed family assistance for such chores as housecleaning and 
grocery shopping.  She required to be in bed for 8 to 10 
hours a day due to her medical condition.  It was noted that 
the appellant's posture was normal, but she had difficulty 
bending and getting up from the floor.  The examination 
revealed bilateral weakness of the legs, tremors, and 
shakiness.  The diagnoses included chronic lumbar 
radiculopathy and peripheral neuropathy.  

A private medical report received in March 2000, indicated 
that the appellant was able to shop for groceries with 
assistance from her family, and was able to feed and dress 
herself.  The examiner indicated that her legs were weak if 
she walked too far.  It was also noted that the appellant had 
difficulty bending and lifting.  Her gait was reported as 
okay, and her posture and general appearance were good.  The 
appellant did not require any aids, such as a cane, braces, 
crutches, or walker to aid in locomotion.  It was noted that 
the appellant had a tremor, and was shaky at times.  Also 
noted were lumbar radiculopathy and chronic peripheral 
neuropathy.  The examiner stated that the appellant was 
mentally capable of managing her funds.  The diagnosed 
disabilities were hyperlipidemia, obesity, migraine, anxiety, 
and hoarseness.  The appellant was reported as 61 years old.  

A rating decision dated in October 1999, denied the 
appellant's claims of entitlement to special monthly death 
pension for the surviving spouse of the veteran based on the 
need for the regular aid and attendance of another person or 
based on housebound status.  The appellant did not appeal the 
denial of entitlement to special monthly death pension for 
the surviving spouse of the veteran based on the need for the 
regular aid and attendance of another person. 

Analysis

The appellant has been informed of the evidence necessary to 
substantiate her claim and provided an opportunity to submit 
such evidence.  Moreover, VA has conducted reasonable efforts 
to assist her in obtaining evidence necessary to substantiate 
her claim.  Additionally, the appellant has not identified 
any additional, relevant evidence that has not been requested 
or obtained.  Accordingly, the Board finds that the duty to 
assist has been fulfilled.  See generally, Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

Improved death pension is a benefit payable by VA to 
surviving spouses of veterans of a period of war because of 
disability.  38 U.S.C.A. § 1541.  Regulatory provisions 
provide for special monthly pension in circumstances wherein 
a surviving spouse is permanently housebound by reason of 
disability.  38 U.S.C.A. § 1541(e); 38 C.F.R. §§ 3.23(a)(7), 
3.351(f).  The "permanently housebound" requirement is met 
when the surviving spouse is substantially confined to her 
home or immediate premises by reason of disability or 
disabilities which it is reasonably certain will remain 
throughout the surviving spouse's lifetime.  Id.  

In the instant case, the appellant has not been shown to be 
permanently housebound by reason of disability.  The medical 
evidence shows that the appellant is able to leave her home 
and immediate premises, although she needs assistance from 
family members to grocery shop.  She does not use aids, such 
as crutches, canes, or a walker, for locomotion.  Her gait 
has been reported as okay and her posture normal.  Although 
it has been noted that the appellant has difficulty with 
bending and lifting, and experiences tremors and shakiness, 
her disabilities are not shown to confine her to her home.  

As the medical evidence does not indicate that the appellant 
is confined to her home or the immediate premises, 
entitlement to special monthly death pension for the 
surviving spouse of the veteran by reason of being housebound 
is not warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ORDER

Special monthly death pension for the surviving spouse of the 
veteran by reason of being housebound is denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

